IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00141-CV
 
Paul James Koumjian,
                                                                                    Appellant
 v.
 
Texas Department of Criminal 
Justice, Correctional Institution 
Division and University of Texas 
Medical Branch, Correctional 
Managed Care,
                                                                                    Appellees
 
 

From the 12th District Court
Walker County, Texas
Trial Court No. 24058
 

ORDER





 
            Appellant’s “Motion for Relief from
the Clerk’s Dismissal Order” is granted.  This Court’s order dated December 30, 2009 is withdrawn.  Appellant‘s motion for rehearing is due 28 days from the
date of this order.  Because the Court is extending the time to file a motion
for rehearing, no further extensions to file the motion for rehearing will
be permitted.
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Motion
granted
Order
issued and filed March 3, 2010